Walker, J. This was an action of ejectment, commenced in the St. Clair Circuit Court, by plaintiff, against defendant. The action was for the recovery of the north half of a claim and survey containing 69 -fB50- acres. On the trial below, the plaintiff proved title in herself by a regular chain from the United States government, and proved possession by defendant, of the premises at the time suit was instituted. The defendant then introduced a judgment of the St. Clair Circuit Court, for the taxes of 1845, in no part of which did it appear by any words, signs or characters, whether the valuation and amount of tax and costs due on the said land, was in dollars, cents or mills. The judgment was entered in a book kept for that purpose, in which were entered other judgments, for taxes of different years, having corresponding columns with the one read in evidence; at the heading of the columns of which, for valuation and amount of tax and costs were dollar-marks and abbreviations for cents. The defendant then introduced a precept issued on the judgment, and in it, over the column for tax, on the first page, is the “ $,” and then introduced a deed from the sheriff of St. Clair county to Theodore Engelman, dated the 19th of June, 1850, for this, with other tracts of land. The plaintiff, at the time, objected to the reading the judgment, precept, and deed, by the defendant, as evidence, but the objection was overruled by the court. The jury found a verdict of not guilty, and plaintiff entered a motion for a new trial, which was overruled, and judgment entered against plaintiff for costs. To reverse that judgment,, this writ of error is prosecuted. We only propose to consider the third assignment of error, which questions the sufficiency of the judgment to support the sale of this land, for taxes. In the case of Lawrance v. Fast, 20 Ill. R. 338, it was held by this court, that a judgment for taxes, which fails to show the amount of taxes for which it was rendered, is fatally defective. And that the use of numerals without some mark or word indicating for what they stand, is insufficient. The objection to that judgment was the same that is presented in this. In that case, as in this, there was no character, word or mark at the head of the column of the valuation, or amount of tax, to indicate whether the numerals were intended for dollars, cents or mills ; and we are left to conjecture which they represent. That decision is conclusive of this question. In this case, for the purpose of obviating this objection, the defendant has resorted to prior judgments to this one, entered in the same book, at previous terms, and for the taxes of former years, where the dollar-mark is used at the heading of corresponding columns. But we are unable to perceive in what manner, or by what process of reasoning it can be aided by such judgments. They were for the taxes of different years, against different lands, and rendered at different terms of the court. It might as well be insisted that a judgment against one person, rendered at a different term of court, on a different contract, could explain an uncertainty in the amount of a judgment against another person. There is no connection whatever between these various judgments for taxes, and consequently one does not explain another. This is a proceeding in rem, and by which property is transferred by judgment and sale without personal service on the owner, and that too, for a sum that bears a very small proportion to its value ; and the law does not incline to liberal intendments to sustain such sales. Such proceedings, to be valid, must be certain, and in strict compliance with the law authorizing them. We are therefore of the opinion that the court erred in admitting the judgment for taxes, the precept and the tax deed, in evidence, and for these errors the judgment of the Oircuit Court is reversed, and the cause remanded. Judgment reversed.